The Chancellor.
Thomas Lowmason, whose rights°alone are affected by the injunction, has fully answered, denying the equity of the complainant’s bill. The other defendant is one of the makers of the note upon which the action is brought, to restrain which the injunction issued. He can have no interest in answering the bill, nor can his answer avail the complainant. The general rule is, that where there are several defendants, all must answer before the injunction will be dissolved ; but to this there are exceptions. Where the defendant against whom the *405gravamen of the charge rests has fully answered, the injunction will be dissolved, although no other defendant has answered* Injunction dissolved,

 See accord, Depeyster v. Graves, 2 John. Chan. R. 148; Jones v. Magill, 1 Bland. 190; Stewart v. Barry, Ibid, 192; Williams v. Hall, Ibid, 194; Chaplin v. Betty, Ibid, 197; Fong v. Oliver, Ibid, 199; Wakeman v. Gillespy, 5 Paige, 112; Higgins v. Woodward, 1 Hop. 342; Noble v. Wilson, 1 Paige, 164; 1 Hoffman’s Ch. Pr. 360.